UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) /x/ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 1, 2012 OR // TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No.0-12695 INTEGRATED DEVICE TECHNOLOGY,INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 94-2669985 (I.R.S. Employer Identification No.) 6, SAN JOSE, CALIFORNIA (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (408)284-8200 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common stock, $.001 par value The NASDAQ Stock Market LLC Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesýNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesýNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. xLarge accelerated filer ¨Accelerated filer ¨Non-accelerated filer ¨Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes¨Noý The number of outstanding shares of the registrant's Common Stock, $.001 par value, as of January 29, 2012, was approximately 141,392,129. 1 INTEGRATED DEVICE TECHNOLOGY,INC. QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED JANUARY 1, 2012 TABLE OF CONTENTS Page PARTI—FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets as of January 1, 2012 and April 3, 2011 4 Condensed Consolidated Statements of Operations for the three and nine months ended January 1, 2012 and January 2, 2011 5 Condensed Consolidated Statements of Cash Flows for the nine months ended January 1, 2012 and January 2, 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 PARTII—OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3. Defaults Upon Senior Securities 49 Item 4. Removed and Reserved 49 Item 5. Other Information 49 Item 6. Exhibits 50 Signatures 51 2 Table of Contents PART IFINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INTEGRATED DEVICE TECHNOLOGY, INC CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited in thousands) January 1, April 3, Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Prepayments and other current assets Total current assets Property, plant and equipment, net Goodwill Acquisition-related intangible assets, net Deferred tax assets Other assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued compensation and related expenses Deferred income on shipments to distributors Deferred tax liabilities Other accrued liabilities Total current liabilities Deferred tax liabilities Long-term income tax payable Other long-term obligations Total liabilities Commitments and contingencies (Note 15) Stockholders' equity: Preferred stock: $.001 par value: 10,000 shares authorized; no shares issued Common stock: $.001 par value: 350,000 shares authorized; 141,725 and 148,352 shares issued and outstanding at January 1, 2012 and April 3, 2011, respectively Additional paid-in capital Treasury stock at cost: 89,607 shares and 80,037 shares at January 1, 2012 and April 3, 2011, respectively ) ) Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents INTEGRATED DEVICE TECHNOLOGY, INC CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited in thousands, except per share amounts) Three Months Ended Nine Months Ended Jan. 1, Jan. 2, Jan. 1, Jan. 2, Revenues $ Cost of revenues Gross profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Operating income Other-than temporary impairment loss on investments ) ) Interest income and other, net ) ) Income (loss) from continuing operations before income taxes ) Provision for income taxes Net income (loss) from continuing operations ) Discontinued operations: Gain from divestiture Loss from discontinued operations before income taxes ) Benefit from income taxes ) ) ) Net income (loss) from discontinued operations ) ) ) Net income (loss) $ ) $ $ $ Basic net income (loss) per share - continuing operations $ ) $ $ $ Basic net income (loss) per share - discontinued operations ) ) ) Basic net income (loss) per share $ ) $ $ $ Diluted net income (loss) per share - continuing operations $ ) $ $ $ Diluted net income (loss) per share - discontinued operations ) ) ) Diluted net income (loss) per share $ ) $ $ $ Weighted average shares: Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents INTEGRATED DEVICE TECHNOLOGY, INC CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited in thousands) Nine Months Ended Jan. 1, Jan. 2, Cash flows provided by operating activities: Net income $ $ Adjustments: Depreciation Amortization of intangible assets Other-than temporary impairment loss on investments Gain from divestiture ) Stock-based compensation expense Tax benefit from share based payment arrangements ) Deferred tax provision 49 74 Changes in assets and liabilities (net of effects of acquisitions and divestiture): Accounts receivable, net Inventories ) ) Prepayments and other assets Accounts payable ) ) Accrued compensation and related expenses Deferred income on shipments to distributors ) Income taxes payable and receivable Other accrued liabilities and long term liabilities ) ) Net cash provided by operating activities Cash flows provided by (used for) investing activities Acquisitions, net of cash acquired ) ) Proceeds from divestitures Cash in escrow related to acquisition ) Purchases of intangible assets ) Purchases of property, plant and equipment ) ) Purchase of non-marketable equity securities ) Proceeds from sales of non-marketable equity securities Purchases of short-term investments ) ) Proceeds from sales of short-term investments Proceeds from maturities of short-term investments Net cash provided by (used for) investing activities ) Cash flows provided by (used for) financing activities Proceeds from issuance of common stock Repurchases of common stock ) ) Excess tax benefit from share based payment arrangements ) Net cash used for financing activities ) ) Effect of exchange rates on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Table of Contents INTEGRATED DEVICE TECHNOLOGY,INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note1 Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Integrated Device Technology,Inc. (“IDT” or the “Company”) contain all adjustments that are, in the opinion of management, necessary to state fairly the interim financial information included therein. Certain prior period balances have been reclassified to conform to the current period presentation. The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. The Company’s fiscal year is the 52- or 53-week period ending on the Sunday closest to March 31st.In a 52-week year, each fiscal quarter consists of thirteen weeks.In a 53-week year, the additional week is usually added to the third quarter, making such quarter consist of fourteen weeks.The first, second and third quarters of fiscal 2012 and fiscal 2011 were thirteen week periods. The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts in the Company’s financial statements and the accompanying notes. Actual results could differ from those estimates. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes included in the Company's Annual Report on Form10-K for the fiscal year ended April3, 2011.Operating results for the three and nine months ended January 1, 2012 are not necessarily indicative of operating results for an entire fiscal year. There have been no significant changes in the Company’s significant accounting policies during the nine months ended January 1, 2012, as compared to the significant accounting policies described in the Company’s Annual Report on Form 10-K, as amended, for the fiscal year ended April 3, 2011. Note 2 Revision of Prior Period Financial Statements During the third quarter of fiscal 2012, the Company identified errors primarily related to retention bonuses associated with its plan to close its Oregon manufacturing facility ($6.4 million expense). In addition, the Company had corrected prior period errors in the first and second quarters of 2012 related to retention bonuses ($0.5 million expense) for certain key employees and accounts payable system related issues ($1.0 million benefit) respectively. The Company assessed the materiality of these errors individually and in the aggregate on prior periods’ financial statements in accordance with the SEC’s Staff Accounting Bulletin No. 99 (“SAB 99”), and concluded that the errors were not material to any of its prior annual or interim financial statements. The Company also concluded that correcting the errors, on a cumulative basis, would not be material to the expected results of operations for the year ended April 1, 2012. However, as permitted in SEC’s Staff Accounting Bulletin No. 108 (“SAB 108”), the Company elected to revise previously issued consolidated financial statements the next time they are filed. As each subsequent filing is made in the future, the previous period consolidated financial statements affected by the errors will be revised. The Company has revised the April 3, 2011 consolidated balance sheet and the consolidated statements of operations for the three and nine months ended January 2, 2011 included herein to reflect the correct balances. Of the above mentioned errors, the amount related to the accounts payable system related issue will be corrected in the opening retained earnings and will not impact the earnings of current or subsequent filings. The impact of correcting these errors on net income as reported for the interim three month period ended July 3, 2011 and three and six month periods ended October 2, 2011 was a reduction of $1.5 million, $0.8 million and $2.3 million, respectively. 6 Table of Contents Set out below are the line items within the consolidated financial statements as of and for the three and nine months ended January 2, 2011 that have been impacted by the revisions.The revision had no impact on the Company’s total cash flows from operating, investing or financing activities. For the ThreeMonths EndedJanuary 2, 2011 For the NineMonths EndedJanuary 2, 2011 (in thousands, except per share amounts) As Reported (1) Adjustments As Revised As Reported (1) Adjustments As Revised Consolidated Statement of Operations Cost of revenues $ Gross profit ) ) Research and development 54 Selling, general and administrative 20 60 Total operating expenses 74 Operating income ) ) Income from continuing operations before income taxes ) ) Provision for income taxes 52 59 Net income from continuing operations ) ) Net income $ $ ) $ $ $ ) $ Basic income (loss) per share: Continuing operations $ $
